Citation Nr: 1812352	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ). 

Medical records from VAMC Milwaukee dated from June 2001 to December 2010 were added to the Veteran's claims file in October 2017.  However, the Board notes that the Statement of the Case issued in August 2014 shows that the RO reviewed VA treatment records from VAMC Milwaukee dated from 2001 to 2014.  Thus the Board finds that remand for RO consideration of the records is unnecessary.  


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran's lumbar spine disability initially manifest in service or that there is a nexus between his currently diagnosed lumbar spine disability and service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the October 2017 hearing, the Veteran's representative asserted that the November 2011 VA examination was inadequate because the examiner did not take the Veteran's reports of his injury into account.  However, as noted in detail below, the examination report contains both the Veteran's reports of continued pain since his in-service injury as well as a review of the medical evidence of record.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Additionally, certain chronic diseases, including arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is seeking service connection for a lumbar spine disability.  He contends that his current lumbar spine disability was caused by an injury sustained after moving a printing press when he was stationed at the Pentagon in 1968 while on active duty service, after which he was diagnosed with lumbar back strain.  He recalled feeling pain at the time, but finished his shift.  The following morning he could not get out of bed and his wife called the fire department, who took the Veteran to Fort Meyer, where the medical staff determined they could not help him.  He stated that he was then transported to Fort Belvoir where he was given a shot and was told he needed bed rest.  He reported that the received muscle relaxants and was discharged home.   See, e.g., July 2011 Veteran statement; September 2014 VA Form 9; October 2017 hearing transcript.

Initially, the Board notes that the Veteran has reported that he injured his back prior to active duty service when he was 14 years old, but asserted that he had been fine the day following the injury.  See October 2017 hearing transcript.  In his October 1967 report of medical history provided at induction, the Veteran indicated that he had a history of recurrent back pain.  The examining physician noted that the Veteran had injured his back at age 14, but found that the Veteran's back was "ok" at the time of the induction, with some occasional pain on lifting heavy objects.  Moreover, on physical examination, the Veteran's spine was evaluated as clinically normal and no lower back condition was specifically noted.  Thus the Veteran was in sound condition on entrance into service.  38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  Here, VA cannot meet that burden in light of a contemporaneous finding that the Veteran's spine was clinically normal at induction.  Moreover, the Veteran himself reported that the pre-service injury did not result in any permanent disability.  Thus, the Veteran is presumed in sound condition on entrance to service.  See Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

As to the first Shedden element, after leaving active duty service, the Veteran was given a diagnosis of lumbosacral strain in January 1997.  See January 1997 private treatment record.  Subsequently, the Veteran has been given diagnoses of moderate degenerative joint disease at the L5-S1 level and L4-L5 level, mild degenerative joint disease at L2-L3 and L3-L4, diffuse degenerative lumbar spondylosis, mild posterior right paracentral disc protrusion at L5-S1, severe facet hypertrophy at L4-L5 with secondary right foraminal stenosis and moderate central canal stenosis, and moderate central canal stenosis at L3-L4. See Private treatment records dated in April 2000 and September 2006.

Turning next to the second Shedden element, the Veteran was treated for a low back injury while in service.  Service treatment records dated in October 1968 show that the Veteran was treated at the emergency room at Fort Belvoir for back pain.  An x-ray showed no abnormality and the Veteran was given a diagnosis of low back pain related to muscle spasm.  In his October 1969 report of medical history, provided at separation, the Veteran reported a history of recurrent back pain and noted treatment for a back injury.  The physician's summary noted a diagnosis of lumbosacral muscle strain, and on physical examination the Veteran's spine was evaluated as clinically normal.   

Finally, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's lumbar spine disability is etiologically related to his active duty service.  

The medical evidence of record shows that after leaving active duty service, the Veteran reported low back pain that had been present for three days in a January 1997 private treatment record.  He reported that he had experienced back strain six years prior, or 1991, as well as when he was in the military.  The Veteran was given a diagnosis of lumbosacral strain.

In a September 1998 private treatment record the Veteran reported that he had fallen down 14 or 15 steps while moving into an apartment and suffered a significant back injury.

In a January 1999 private treatment record, the Veteran reported that he was experiencing back pain.  He reported that he had a history of a back injury in 1998 after a fall.  He stated that the injury recovered well after physical therapy.  

As noted above, an April 2000 MRI showed moderate degenerative joint disease at the L5-S1 level and L4-L5 level, with milder degenerative joint disease at L2-L3 and L3-L4.  A subsequent September 2006 MRI showed diffuse degenerative lumbar spondylosis, mild posterior right paracentral disc protrusion at L5-S1, severe facet hypertrophy at L4-L5 with secondary right foraminal stenosis and moderate central canal stenosis, moderate central canal stenosis at L3-L4, and minimal central canal narrowing at L2-L3.

During an October 2011 VA psychological examination the Veteran reported that he had experienced multiple injuries to his back after his military service while working for the school district.

The Veteran was provided a VA examination in November 2011.  The examiner reported that the Veteran had been given a diagnosis of lumbar back strain in 1968.  The Veteran reported that he had injured his back in 1968 when pushing a printing press, which resulted in incapacitating back strain which required bed rest.  The Veteran also related his pre-service injury.  The Veteran stated that since his injury in 1968 he had experienced severe back pain he described as achy and sharp, radiating to the neck and upper back, and on occasion into his legs.  He stated he had no post-service trauma and that he had been receiving disability since 2000 due to fibromyalgia.  The examiner reported that a 2008 MRI confirmed a diagnosis of arthritis in the Veteran's lumbar spine.  The examiner opined that the Veteran had been diagnosed with lumbar spine disc disease, lumbar spine facet degeneration, and spinal stenosis.  However, the examiner opined that the Veteran's diagnosed conditions were less likely than not related to his military service or aggravated by his military service.  The examiner noted that even in the two year interval from 2006 to 2008 there was advancement of the condition of degeneration of his lumbar spine, which, she explained, supported the theory that his current condition was post military service.  The examiner continued that there was a normal x-ray while in active duty.  Further, the examiner noted that there was a diagnosis of a muscular strain while the Veteran was in service; however, she explained that such a diagnosis does not necessitate a condition of spine degeneration.  Rather years and years of wear and tear, poor posture, aging, heredity, and the Veteran's job tasks he described as requiring lifting as a custodian increased his chances of acquiring a degenerative disease of his spine and discs.  Additionally, the examiner noted that the Veteran had two other conditions that can affect muscle and bone that began many years after his military service: fibromyalgia and Paget's disease.  The examiner opined that neither of those conditions were related to, or permanently aggravated by, his military duty back pain complaints or injury.  Lastly, the examiner noted that the Veteran's condition on separation exam was described as "excellent" and no addition diagnosis of the lumbar spine was identified.  

In an April 2013 letter, Dr. J.J. reported that he had been the Veteran's primary physician for many years.  The doctor stated that the Veteran reported an injury at age 14, which the examiner opined was probably of minimal significance and resolved.  The Veteran was then pain free until 1969, when he injured his back.  The Veteran reported intermittent pain since the incident.  Dr. J.J. stated that there were difficulties in determining the exact etiology of the Veteran's problem and reported that he had not treated the Veteran at the time of the injury.  Dr. J.J. opined that it was "not inconceivable" that the episode in 1969 could have led to the Veteran's on-going problems.  However, Dr. J.J.'s opinion is speculative in nature and is therefore not sufficient to support the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In his September 2014 VA Form 9, the Veteran asserted that his service treatment records did not show the extent of the injury he suffered in service.  He stated that when he got out of the service he was still suffering from back pain, but did not complain to the doctors as he believed nothing could be done.  The Veteran asserted that he was suffering from back pain long before he was diagnosed with fibromyalgia and Paget's disease and did not believe the conditions were related.  However, the Veteran has not been shown to be competent to provide such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran further asserted that the VA examiner based the opinion on a theory that could not be substantiated.  He further asserted that a portion of his service treatment records were missing; however, additional service treatment records have since been added to the Veteran's claims file.  The Veteran also asserted that the 45 year old x-ray that could not have had the technology to diagnose his back condition; however, there is no objective evidence that the in-service x-ray was inaccurate and the Veteran has not been shown to have any specific expertise that would qualify him to determine the adequacy of medical technology at the time of the x-ray.

During the October 2017 hearing the Veteran testified that while he was stationed at the Pentagon message center he was told to move a printing press, which he did.  The following day he and could not get out of bed.  His wife called the fire department and he was taken to Fort Meyers, followed by Fort Belvoir, where he was seen by an emergency doctor.  The Veteran reported that the doctor wanted to put the Veteran in traction for seven days; however, the Veteran refused because his wife was pregnant.  According to his account, he was given a shot in the arm, was prescribed muscle relaxers, and was given a cane.  The Veteran stated that he missed 10 days of work due to the injury.  After leaving active duty, he was treated by his family doctor, Dr. E.M., until 1986, when the doctor retired.  The Veteran then began to see Dr. Jersak and began receiving care through VA in 1998.  He asserted that he had been on Darvocet for 30 years for his back and then began taking oxycodone.  The Veteran testified that Dr. E.M. had since died, and the Veteran had been unable to obtain any treatment records.  As discussed above, the Veteran also reported that when he was 14 years old, he had lifted four gallons of milk when working at a grocery store and strained his back.  However, he stated that he had been fine the following day and had continued to work at the grocery store until he was 17.

Finally, in an October 2017 letter, the Veteran's former wife reported that the Veteran had experienced back problems since she met him in 1970.  She indicated that the Veteran told her he hurt his back in service.  She reported that the Veteran had continued to experience back pain while they were married.  

As reported above, there is no competent medical evidence of record reflecting that the Veteran demonstrated a lumbar spine disability entitled to presumptive service connection to a compensable degree within one year of discharge from active duty.  The Board acknowledges the Veteran's lay statements and the lay statement of his wife.  Those lay statements essentially argue that the Veteran is entitled to service connection based on a theory of continuity of symptomatology due to his continued complaints of pain; however, neither his service treatment records nor any medical record made within one year indicate manifestations sufficient to identify a diagnosis of arthritis.  Instead, a medical examination completed at separation established that the Veteran's spine was clinically normal and the Veteran was not given the diagnoses of lumbar degenerative disc disease until approximately 30 years after active duty service.  As such, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is persuaded by the opinion expressed by the September 2011 VA examiner.  That opinion was based upon objective findings from an examination of the Veteran and a review of the medical evidence of record.  Further, the examiner's opinion is supported by reasoned rationale and is consistent with the facts shown in the other evidence in the record.  As the record contains no competent positive medical nexus opinion etiologically linking the Veteran's claimed lumbar spine disability with his active duty service, the Board finds the only competent medical evidence of record, the September 2011 VA examination, is against a finding that the Veteran's disability is etiologically related to his active duty service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


